DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 11-13, filed 12/28/20, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 10, 13-14,
 	Rico teaches a method performed by a user equipment (UE) that can communicate using any of a plurality of narrowbands and has a capability of retuning from a first narrowband to a second narrowband within a retuning period of a single symbol, the method comprising:
 	sending, to a base station in radio resource control (RRC) signaling, a UE capability information element indicating the retuning capability of the UE (para [0123])
and
 	controlling transmissions to the base station, in accordance with a physical uplink control channel (PUCCH) format and the retuning capability of the UE, wherein (para [0030])
 	The prior art of record do not teach the UE capability information element indicates that the UE is capable of UE retuning within a single symbol in accordance with a shortened PUCCH format, the UE performs retuning and does not transmit using a last symbol in a first subframe;	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        


/HUY D VU/Supervisory Patent Examiner, Art Unit 2461